DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 15 and 20 are objected to because of the following informalities:
Claim 9 appears to have a typographical error in line 2.  The examiner respectfully suggests replacing “and exterior” with -- [[and]] an exterior --.
Claim 15 appears to have a typographical error in line 2.  The examiner respectfully suggests replacing “and exterior” with -- [[and]] an exterior --.
Claim 20 appears to have a typographical error in line 2.  The examiner respectfully suggests replacing “and exterior” with -- [[and]] an exterior --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "it" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Ii is unclear if “it” refers to the interior surface, the cylindrical body, or the diameter.  The examiner has interpreted “it” to refer the cylindrical body.
Claims 2-11 depend on claim 1 and are rejected for inheriting the same problem.
Claim 18 recites the limitation "it" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Ii is unclear if “it” refers to the interior surface, the cylindrical body, or the diameter.  The examiner has interpreted “it” to refer the cylindrical body.
Claims 19 and 20 depend on claim 18 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,787,254 issued to Duckworth (“Duckworth”) in view of U.S. Patent 5,363,699 issued to McCall (“McCall”).

As for claim 1, Duckworth discloses a flow meter (Figs. 1 and 2), comprising:
a cylindrical body (6) having an exterior surface (Fig., 1) and an interior surface (Figs. 1 and 2) defining an inner diameter of the cylindrical body, as well as an outlet end (connected to 20) having an inner diameter and an inlet end (at 10) having an inner diameter, the inner diameter of the cylindrical body remains consistent for a section defining a consistent diameter section (center portion of 6; see Fig. 1), the inner diameter of the inlet end (at 10) is the same as the inner diameter of the outlet end (see Figs. 1 and 2), the inlet end (at 10) being shaped and dimensioned for selective attachment to an inlet pipe;
a gauge tap (26) formed within the cylindrical body (6), the gauge tap (26) being positioned at a gauge tap location (see Fig. 1) in the consistent diameter section (center portion of 6) of the cylindrical body at a position between the outlet end and the inlet end (see Fig. 1); and
a nozzle (12, 20) selectively attached at the outlet end of the cylindrical body, the nozzle (20) having an interior surface with an inner diameter at least as large as the inner diameter of the outlet end of the cylindrical body (see Fig. 2).

	However, McCall discloses an interior surface (see Fig. 2) of a cylindrical body (12, 14) that is tapered to increase in diameter as it extends from an inlet end (20) towards an outlet end (22) defining a tapered section (near 24).  McCall also discloses a section that is tapered to decrease in diameter (near 26).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cylindrical body of Duckworth to include the tapered sections as disclosed by McCall in order to increase the diameter of the cylindrical body to accommodate large volume of fluid and large velocity fluid flows (McCall: col. 4, lines 60-63).

As for claim 2, Duckworth as modified by McCall discloses that the nozzle (Duckworth: 12, 20) is internally threaded for attachment to the outlet end of the cylindrical body (Duckworth: see Fig. 2).

As for claim 3, Duckworth as modified by McCall discloses that the outlet end of the cylindrical body (Duckworth: 6) is externally threaded (Duckworth: 16) to form threads for attachment to the nozzle (Duckworth: see Fig. 2).



As for claim 6, Duckworth as presently modified by McCall discloses the flow meter according to claim 1 (see the rejection of claim 1 above).
Duckworth as presently modified by McCall does not discloses at least one vane positioned within the cylindrical body along the interior surface of the cylindrical body, the at least one vane being shaped and dimensioned to prevent swirling flow ahead of the gauge tap location.
However, McCall discloses at least one vane (34, 36) positioned within a cylindrical body (10) along an interior surface of a cylindrical body (see Fig. 2), the at least one vane being shaped and dimensioned to prevent swirling flow ahead of a gauge tap location (col. 2, lines 56-63).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cylindrical body of Duckworth and McCall by including the at least one van as disclosed by McCall in order to facilitate accurate determination of fluid flow (McCall: col. 2, lines 49-63).

As for claim 7, Duckworth as modified by McCall discloses that the at least one vane (McCall: 34, 36) includes a plurality of vanes (McCall: col. 6, lines 28-33).



As for claim 9, Duckworth as modified by McCall discloses that the at least one nozzle insert (Duckworth: 20) includes and exterior surface with an external flange (Duckworth: 22, 23) extending about the circumference thereof (Duckworth: see Fig. 2).

As for claim 10, Duckworth as modified by McCall discloses that the at least one nozzle insert includes a tapered inner surface (Duckworth: see Fig. 2).

As for claim 11, Duckworth as modified by McCall discloses that the at least one nozzle insert includes a plurality of nozzle inserts that may be selectively changed (Duckworth: col. 3, lines 22-26).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,787,254 issued to Duckworth (“Duckworth”) in view of U.S. Patent 5,363,699 issued to McCall (“McCall”) as applied to claim 1, further in view of U.S. Patent 9,857,005 issued to Wright (“Wright”).

As for claim 5, Duckworth as modified by McCall discloses the flow meter according to claim 1 (see the rejection of claim 1 above).

However, Wright discloses an inlet end of a cylindrical body (60, 20b) that is internally threaded.  Wright discloses that internally-threaded female union connecter 60 allows connection between pipes that are externally threaded (col. 1, lines 11-14).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cylindrical body of Duckworth and McCall by including the internally threaded female union connecter as disclosed by Wright in order to allow a user to establish a sealed fluid connection between the flow meter and another pipe (Wright: col. 1, lines 7-16).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,787,254 issued to Duckworth (“Duckworth”) in view of U.S. Patent 5,363,699 issued to McCall (“McCall”) and U.S. Patent 9,857,005 issued to Wright (“Wright”).

As for claim 12, Duckworth discloses a flow meter, comprising:
a cylindrical body (6) having an exterior surface and an interior surface defining an inner diameter of the cylindrical body (see Figs. 1 and 2), as well as an externally threaded (16) outlet end (connected to 20) and a threaded inlet end (at 10) having an interior diameter, the threaded inlet end being shaped and dimensioned for selective 
a gauge tap (26) formed within the cylindrical body (6), the gauge tap (26) being positioned adjacent the outlet end of the cylindrical body at a position between the externally threaded outlet end and the threaded inlet end (see Fig. 1); and
a nozzle (12, 20) attached via threads over the externally threaded outlet end of the cylindrical body (see Fig. 2), the nozzle having an interior surface with an inner diameter at least as large as the inner diameter of the outlet end of the cylindrical body (see Fig. 2).
Duckworth does not disclose that an inner diameter of the cylindrical body at the gauge tap is greater than an inner diameter at the internally threaded inlet end.
However, McCall discloses an inner diameter of a cylindrical body (10) at a gauge tap (where 46 enters 10) that is greater than an inner diameter at an inlet end (see Fig. 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the inner diameter of the cylindrical body of Duckworth to be greater than an inner diameter of an inlet end as disclosed by McCall in order to accommodate and measure a fluid flow of great volume and velocity (col. 4, lines 60-63).
Duckworth as modified by McCall does not disclose that the inlet end of the cylindrical body is internally threaded.  Instead, Duckworth discloses that the inlet end is externally threaded (see Fig. 1).

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cylindrical body of Duckworth and McCall by including the internally threaded female union connecter as disclosed by Wright in order to allow a user to establish a sealed fluid connection between the flow meter and another pipe (Wright: col. 1, lines 7-16).
	
As for claim 13, Duckworth as modified by McCall and Wright discloses at least one nozzle insert (Duckworth: 20) for selective attachment within the nozzle and the outlet end of the cylindrical body (Duckworth: see Fig. 2), the nozzle insert (Duckworth: 20) having an inner diameter that approximates the inner diameter of the inlet pipe (because the inner surface of the nozzle insert is tapered) so as to reduce the inner diameter of the outlet end in order to extend a range of the flow meter (see Fig. 2 and col. 3, lines 22-35).

As for claim 14, Duckworth as modified by McCall and Wright discloses that the at least one nozzle insert (Duckworth: 20) includes a plurality of nozzle inserts that may be selectively changed (Duckworth: col. 3, lines 22-26).

As for claim 15, Duckworth as modified by McCall and Wright discloses that the at least one nozzle insert (Duckworth: 20) has a circumference and includes an exterior 

As for claim 16, Duckworth as modified by McCall and Wright discloses that the at least one nozzle insert (Duckworth: 20) includes a tapered inner surface (Duckworth: see Fig. 2).

As for claim 17, Duckworth as modified by McCall and Wright discloses a pressure gauge (Duckworth: 4) secured to the gauge tap (Duckworth: 26) for measuring the pressure within the cylindrical body and ultimately flow of fluid through the cylindrical body (Duckworth: Abstract).

As for claim 18, Duckworth discloses a flow meter (Figs. 1 and 2), comprising:
a cylindrical body (6) having an exterior surface (Fig., 1) and an interior surface (Figs. 1 and 2) defining an inner diameter of the cylindrical body, as well as an externally threaded (16) outlet end (connected to 20) and an inlet end (at 10), the inlet end (at 10) being shaped and dimensioned for selective attachment to an inlet pipe;
a gauge tap (26) formed within the cylindrical body (6), the gauge tap (26) being positioned at a position between the outlet end and the inlet end (see Fig. 1);
a nozzle (12) attached via threads (14) over the outlet end of the cylindrical body so as to reduce the inner diameter of the outlet end (see Fig. 2); and

	Duckworth does not disclose that the interior surface of the cylindrical body is tapered to increase in diameter as it extends from the inlet end towards the outlet end defining a tapered section.
	However, McCall discloses an interior surface (see Fig. 2) of a cylindrical body (12, 14) that is tapered to increase in diameter as it extends from an inlet end (20) towards an outlet end (22) defining a tapered section (near 24).  McCall also discloses a section that is tapered to decrease in diameter (near 26).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cylindrical body of Duckworth to include the tapered sections as disclosed by McCall in order to increase the diameter of the cylindrical body to accommodate large volume of fluid and large velocity fluid flows (McCall: col. 4, lines 60-63).
Duckworth does not disclose that the inlet end of the cylindrical body is internally threaded.  Instead, Duckworth discloses that the inlet end is externally threaded (see Fig. 1).
However, Wright discloses an inlet end of a cylindrical body (60, 20b) that is internally threaded.  Wright discloses that internally-threaded female union connecter 60 allows connection between pipes that are externally threaded (col. 1, lines 11-14).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cylindrical body of Duckworth 

As for claim 19, Duckworth as modified by McCall and Wright discloses that the at least one nozzle insert (Duckworth: 20) includes a tapered inner surface (Duckworth: see Fig. 2).

As for claim 20, Duckworth as modified by McCall and Wright discloses that the at least one nozzle insert (Duckworth: 20) has a circumference (Duckworth: see Fig. 2) and includes an exterior surface with an external flange (Duckworth: 22, 23) extending about the circumference thereof (Duckworth: see Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 12, Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.  On pages 11-12 of the Remarks, Applicant argues that changing the diameter of Duckworth would result in inaccurate gauge readings.  The examiner respectfully disagrees.  McCall suggests that the diameter in the middle of the meter is increased in order to allow greater flows and velocities.  This 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853